Citation Nr: 0400784	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from February 1974 to May 
1974.

This matter comes before the Board on appeal of a December 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied an increased rating for varicose veins of the left 
leg, then rated as 20 percent disabling.  In March 2002 the 
RO increased the 20 percent evaluation to 40 percent.  The 
veteran thereafter appealed this determination.  This matter 
now comes before the Board of Veterans' Appeals (Board) for 
appellate consideration of whether a higher rating, in excess 
of 40 percent, is warranted for the service-connected 
disability.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit does not 
abrogate the appeal.  Id. 


FINDING OF FACT

The veteran has varicose veins above and below the left knee 
which measure less than two centimeters in diameter which are 
productive of reported edema on standing and walking, stasis 
pigmentation and venous insufficiency without evidence of 
persistent ulceration. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
claimant's claim for benefits.  The statute pertaining to the 
VA's duty to assist the claimant was recently revised.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
(VCAA), became law.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002).  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(codified as amended at §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits. See 38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims. See 38 U.S.C.A § 5103A.  

In this regard, the veteran's service representative has 
asserted that VA failed in its duty pursuant to § 5103A, to 
advise the veteran regarding the evidence necessary to 
substantiate his claim prior to its adjudication of this 
matter.  For this reason, it is maintained that this matter 
must be remanded to the RO for readjudication.  Following a 
thorough review of the record, the Board finds VA has 
complied with the requirements of the VCAA, and in 
particular, the notice requirements of section 5103A.  

In this regard, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating evaluation.  
Following his August 2001 claim, the veteran was advised in 
August 2001 that evidence which showed the service-connected 
disability had worsened was necessary to substantiate his 
claim for an increased rating.  The veteran was advised 
regarding the type of evidence to submit in support of his 
claim, and was asked to provide evidence or information 
concerning relevant treatment so that VA might assist him in 
obtaining this evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, discussions as contained in rating decisions 
dated in December 2001 and March 2002, and the Statement of 
the Case (SOC), provided the veteran with sufficient 
information regarding the applicable law and regulations 
regarding the evidence necessary to substantiate his claim, 
and advised of the reason a higher evaluation was not 
warranted.  The Board therefore finds that the VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.  The evidence of record includes private 
medical records, VA outpatient treatment and examination 
reports, and lay statements received from the veteran in 
support of his claim.  

The record does not indicate that there is any additional 
relevant evidence which is available in connection with this 
appeal.  In August 2001, the RO informed the veteran that the 
VA would obtain the necessary evidence he identified.  In 
March 2002, the veteran indicated he had no additional 
evidence to submit in support of his claim.  The Board notes 
that the veteran has not, since that time, provided evidence 
or information regarding any additional relevant evidence 
which has not been associated with the claims file.  The 
Board is therefore satisfied that the requirements of the 
VCAA have been met. 

Factual Background

In March 1980 rating decision the RO granted service 
connection for varicose veins of the left leg.  The left leg 
disability was evaluated as 0 percent disabling.  The 
evidence then of record included service medical records, 
which first diagnosed varicosity of the left leg at 
discharge.  A November 1974 medical report documented 
varicosity of the left leg on examination.  A February 1980 
VA examination report contains a diagnosis of varicose veins, 
left greater saphenous system, mild.

The RO, in a May 1980 rating decision, determined that the 
evidence of record demonstrated the service-connected 
disability was manifested by symptomatology which warranted a 
compensable evaluation.  A 10 percent evaluation was assigned 
for the service-connected varicose veins of the left leg, 
effective from October 1979.

In July 1986, the RO increased this evaluation to 20 percent, 
effective from February 1986.  Pertinent evidence then of 
record included a February 1986 VA examination report.  

Evidence considered in conjunction with the veteran's current 
claim includes a report of VA medical examination, and VA 
outpatient treatment records dated from September 2001 to 
October 2001.  

An undated VA outpatient treatment report, received in 
October 2001, shows the veteran was seen for complaints of 
numbness, and pain.  Examination showed varicose veins.  The 
examiner indicated there was no evidence of pain, edema, or 
erythema.  An assessment of varicose veins was noted.
 
These treatment show the veteran was advised regarding a 
treatment course of dietary restrictions and exercise 
relative to an unrelated condition for which he was treated.  
A January 2001 statement from the veteran's physician notes 
the veteran is capable of performing aerobic exercises.

VA examination was conducted in September 2001.  At that time 
the veteran complained of numbness and pain in the left leg.  
He reported he was unable to stand or squat a lot.  The 
examiner noted that the veteran reported no symptomatology 
while at rest, but complained of numbness and moderate edema 
with pain after prolonged standing or walking.  The veteran 
reported his edema and swelling of the distal leg was 
relieved with elastic compression hosiery and elevation of 
the leg.  It was noted that the veteran was unemployed at 
that time, and last worked 15 years earlier as a salesman.  
He was unable to stand or squat a lot.

On physical examination, the examiner observed varicose veins 
of less than two centimeters in diameter on the left leg 
below the knee.  The varicosities were noted to be visible 
and palpable on anterior and lateral aspects of the leg with 
stasis pigmentation and loss of distal hair.  Trendelenburg's 
and Perthe's tests were positive.  The examiner found no 
evidence of edema or eczema.  Duplex scan of the left lower 
extremity revealed no evidence of deep vein thrombosis.  

The diagnostic impression was varicose veins, left leg, below 
the knee, and severe left leg venous insufficiency (venous 
reflux identified on common femoral, superficial femoral, 
popliteal and greater saphenous veins) and no evidence of 
deep vein thrombosis. 

The veteran continued to be treated at the VA outpatient 
clinic from December 2001 to May 2002.  A May 2002 outpatient 
treatment report indicates that on examination the lower 
extremities showed no clubbing, cyanosis, or edema.  There 
was no evidence of skin discoloration, ulcers, or callus.  
The pedal pulses and posterior tibialis pulse were present 
and evaluated as +1.   

Analysis

Service-connected disabilities are rated in accordance with a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
38 U.S.C.A. §§ 4.1, 4.2 (2003).  Nevertheless, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's varicose veins of the left leg are currently 
evaluated as 40 percent disabling under Diagnostic Code 7120.  

Diagnostic Code 7120 provides a 40 percent evaluation for 
varicose veins that are manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

A 60 percent evaluation is warranted for varicose veins 
involving symptoms of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  

A 100 percent evaluation is assigned for varicose veins when 
there is evidence of massive board-like edema with constant 
pain at rest.  A note following the diagnostic code directs 
that the evaluations are for involvement of a single 
extremity.  Where more than one extremity is involved, each 
extremity is to be evaluated separately and combined under 
38 C.F.R. § 4.25 using the bilateral factor under 38 C.F.R. 
§ 4.26, if applicable.  The veteran has been diagnosed with 
varicose veins in his right leg, but they are not service-
connected.  

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

In this regard during the September 2001 VA examination, the 
veteran reported edema with prolonged standing or walking 
which was relieved with use of elastic compression hosiery, 
elevation, and rest.  The evaluation showed stasis 
pigmentation.  However, the examination showed no objective 
evidence of edema or persistent ulceration necessarily 
required for a higher rating evaluation.  Also, there is no 
evidence of complaints of pain at rest.  

After consideration of the evidence, the Board finds that the 
veteran's service-connected varicose veins of the left leg do 
not exhibit the symptomatology required for a rating in 
excess of 40 percent.  Accordingly, a rating in excess of 40 
percent is not warranted.  The evidence is not equipoise as 
to warrant application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).


ORDER

An increased evaluation for varicose veins of the left leg is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



